Title: Resolution of the Mississippi Territory General Assembly, 21 December 1801
From: 
To: 


          House of Representatives of the Mississippi Territory December 21st. 1801—
          This assembly having understood that a copy of a malicios and Libellous Pamphlet published in Boston in the state of Massachusetts: and purporting to be “An account of the public and private life of Winthrop Sargent” was in circulation in this Territory: and in which publication many of the citizens thereof had been greatly calumniated and in particular our Delegate to Congress Narsworthy Hunter Esqr.: thought it their duty to take some public notice thereof: with this view every exertion has been made to get possession of the said Pamphlet in order that such Calumniations might be repelled and exposed: But having hitherto failed of success in such exertions: This assembly for the present deem it their duty to adopt the following Resolutions—
          Therefore unanimously Resolved by the Legislative Council and House of Representatives of the Mississippi Territory, that a great majority of the citizens of this Territory are much attached to the United States, and equally so to a free Government: that they will never be reconciled to oppression; or confide in the man who oppresses them hence arose their great desire for a Legislative assembly of their own: and the removal of Winthrop Sargent their late Governor—
          2nd. Resolved that Narsworthy Hunter Esqr: the delegate from this Territory to Congress has uniformly displayed great Patriotism and fidelity in public employments and much integrity and Probity in private life: and therefore it is that he is Justly esteem by a great majority of his fellow Citizens—
          3rd. Resolved that the supersedeing of Winthrop Sergent in the office of Governor of this Territory was essential to the welfare thereof: and that the thanks of this assembly be returned for the same to the President of the United States—
          4th. Resolved: that our present Governor possesses the confidence and esteem of this Legislature and that from his Political and private character we fully expect that his administration will be Conducive to the happiness and welfare of this Country—
          5th. Resolved that the speaker of this House be and he is hereby requested to transmit one Copy of these resolves to Thomas Jefferson President of the United States—
          6th. Resolved that another Copy be also forwarded to Narsworthy Hunter Esqr. our delegate to Congress with a request that he will have them published in the public papers in the City of Washington—
          
            H. Hunter Speaker of theHouse of RepresentativsJohn Ellis Presidentof the Council
          
        